Title: Abigail Adams to James Lovell, 18 November 1779
From: Adams, Abigail
To: Lovell, James



Sir
Braintree November 18 1779

In a Letter from my Dear absent Friend the day before he saild dated on Board the Frigate he informd me that the Evening before he received a Letter from his much Esteemed Friend Mr. Lovell in which he complained that “Portia did not write to him.” Could Portia have given a greater proof of the high value she placed upon his Friendship and correspondence she would not have withheld her hand. But can Mr. L——l so soon forget that he had prohibited her from writing by prescribing conditions to her that he knew she could not practise.
He must have divested himself of that sensibility which vibrates with every sentiment of his mind and every motion of his Heart to suppose that she could

“Give sorrow vent. The Grief that cannot speak
Whispers the o’er fraught heart and bids it Break.”

Cannot you believe me sir when I tell you that there is but one more conflict in life harder to be endured than that which I have pass’t through. Why was I born with so much sensibility, why possessing it have I so often been call’d to struggle with it?
A few more such trials would distroy a tabernacle already impaired by them. Could I find pleasure and happiness in a thousand sources from whence many others would derive them, I should feel less keenly the wound, but to me the world and all its enjoyments are hazarded at once.

Fame, wealth and honour, what are ye to Love?

Do not expose me sir, the world think differently I know. You should not call for my pen unless determined to pardon my weakness. Two sons have accompanied their Father, the Eldest but 12 years of age. Mr. Thaxter too, who has lived in the Family near 6 years and was like a Brother in kindness and Friendship, makes one of the absent Family, whilst one daughter and Little son, are my solitary companions.
Your former kindness and attention leads me to rely upon your future Friendship which notwithstanding former prohibitions I hope is not forfeited by the present sentiments of

Portia

